                         Case 6:19-cr-10067-GEB Document 6 Filed 05/13/19 Page 1 of 2

AO l 99A (Rev. 12/ 11) Order Setting Conditions of Release                                                              ~
                                                                                                           Page I of _ __ _ Pages


                                                                                                                F~tED
                                         UN1TED STATES DISTRICT COURT                                 U     s   District Court
                                                                                                      District of l<.ansas
                                                                  for the
                                                             District of Kansas

                                                                                                Clerk, U        !strict Court
              UNITED STATES OF AMERICA                                                          By .
                                                                      )                                                    Deputy Clerk
                                    v.                                )
                                                                      )       Case No.   19-10067-01-GEB
                                JOHN 0. GREEN
                                                                      )
                                                                      )
                                Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal , state, or local law while on release .

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U .S.C. § 1413 Sa .

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:               U.S. DISTRICT COURT U.S . COURTHOUSE
                                                                                     Place

                                                  401 NORTH MARI<ET WICHITA KANSAS 67202

       on    AS DIRECTED
                                                                    Date and Tim e


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered .
                        Case 6:19-cr-10067-GEB Document 6 Filed 05/13/19 Page 2 of 2

AO I99C (Rev. 09/08) Advice of Penalties                                                                      Page   ~   of   :J-    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS :

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of cou11 and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive .
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obsh·uct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than I 0 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both .
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowleclgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the pena lties and sanctions set forth above.




                                                                                         Defendant's Signature


                                                                                      h,,      5
                                                                                             City and Stale



                                                Directions to the United States Marshal

( X ) The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by .tne clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the dclen ant must be produced befo re
      the appropriate judge at the time and place specified.


Date:      6/ t 3/ l 1


                                                                                         Printed name and title




                    DISTRIBUTION:      COU RT    DEFENDANT       PR ETRIAL SERVICE      U.S. ATTORNEY         U.S. MARSHAL
